Citation Nr: 1740053	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating for hypertension in excess of 10 percent.

2.  Entitlement to an initial compensable disability rating for a 4th metacarpal fracture of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from December 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Phoenix Arizona, respectively.  Jurisdiction has been transferred to the Oakland, California RO.  

In May 2017, the Veteran testified at a hearing held at videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this testimony is associated with the claims file.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 
§ 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from November 12, 2012, the service-connected hypertension did not manifest as diastolic blood pressure of predominantly 110 millimeters or more, or systolic blood pressure of predominantly 200 or more.

2.  For the entire initial rating period on appeal from September 27, 2013, the service-connected 4th metacarpal fracture of the right hand has been manifested by otherwise normal function with minimal residual, flare-ups caused by cold weather, no limitation of motion, and no ankylosis.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2016).

2.  For the entire initial rating period on appeal, the criteria for entitlement to an initial compensable rating for 4th metacarpal fracture of the right hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5156, 5227-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in May 2013, February 2014, and August 2015.  The examinations were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Further, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

A.  Hypertension

The Veteran is in receipt of a 10 percent initial disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, for the entire initial rating period from November 12, 2012.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic blood pressure predominately 100 or more, or; systolic blood pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran underwent a VA hypertension examination in May 2013.  The VA examiner noted that the hypertension was being treated with medication.  Blood pressure readings taken during the examination were 178/65, 149/80, and 151/84.  The May 2013 VA examination report reflects a diagnosis of hypertension and the VA examiner's opinion that the Veteran developed high blood pressure during military service.

A second VA hypertension examination was conducted in August 2015.  The August 2015 VA examination report reflects the Veteran does not have a history of MI (myocardial infarction) stroke or kidney disease and that the hypertension was being treated with medication.  Blood pressure readings taken at the time were 140/78, 138/80, and 141/72, with an average blood pressure reading of 139/76.  The August 2015 VA examiner assessed that the Veteran's hypertension does not impact his ability to work.

VA treatment records from the Fremont VA Clinic from November 2014 reflected the following blood pressure readings:  176/80 and 189/92 on November 3; 156/82 on November 4; 162/84 on November 5; 116/55 on November 6; 154/76 on November 7; 141/71 on November 8; 126/72 on November 9; 134/70 on November 10; 131/73 on November 11; and 146/76 on November 12.

Private treatment records reflect the following blood pressure readings:  151/65 on November 27, 2012; 131/60 on June 10, 2013; 130/84 on October 29, 2013; 136/78 on December 13, 2013; 138/70 on October 16, 2014; and 138/76 on February 27, 2015.

In October 2013 and June 2014, the Veteran's wife, a retired Registered Nurse with over 40 years of clinical experience, submitted affidavits in support of the Veteran's claims.  She states she has monitored the Veteran's elevated hypertension issue since his initial diagnosis; that his diastolic readings were predominantly 110 or more while on prescribed medication; that she takes his blood pressure readings at home twice a day on a daily basis, in addition to his appointments with Navy medical personnel; and that the Veteran does not react well to the medication Reserpine.  She attests that the Veteran has Stage 2 hypertension and without medication, he will likely have a hypertensive crisis or other serious medical emergency.

At the May 2017 Board hearing, the Veteran testified that he was diagnosed with hypertension in 1969 at St. Albans Hospital in New York, where he was hospitalized for 5 weeks and then prescribed Reserpine after his blood pressure stabilized.  He testified that his blood pressure goes up and down; while he has never reached a systolic pressure of 200, he will sometimes get blood pressure readings of 198/100.  One of the last times the Veteran was seen at the Fremont VA Clinic, his blood pressure read 189/98.  The Veteran takes his blood pressure medication daily and visits his private physician once a year.  The undersigned VLJ found the Veteran competent to provide evidence of his home blood pressure readings and offered the Veteran an opportunity to submit these records into evidence.  The Veteran waived the right to an RO initial review of new evidence, but never submitted the home blood pressure reading records.

The Board finds that, based on her training and experience, and experience, the Veteran's wife is competent and credible.  38 C.F.R. § 3.159(a)(1).  However, the wife's statements are given less weight than the medical records from the Fremont VA Clinic and the private treatment facility.  The treatment records demonstrate that the Veteran's blood pressure readings have consistently shown diastolic pressure under 100 and systolic pressure under 160 while on medication, with the exception of the reading on November 5, 2014.  The medication of concern in the wife's statements, Reserpine, does not appear on any of the medication lists in the Veteran's treatment records during the period on appeal.  There is no indication in the treatment records of the Veteran complaining about the effects of his blood pressure medication.  While it is possible that the Veteran may have had diastolic pressure readings predominantly 110 or more at some point since his hypertension diagnosis in service and may have come close to systolic pressure readings of 200, the evidence of record does not show this to be the case.  The Board places greater probative weight on the actual blood pressure readings recorded in the record over the Veteran's spouse's allegations of higher readings.  

As the preponderance of the evidence is against the appeal for a higher initial disability rating for hypertension in excess of 10 percent for the entire initial rating period on appeal from November 12, 2012, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  4th Metacarpal Fracture of Right Hand

The Veteran was granted an initial noncompensable disability rating for his 4th metacarpal (little finger) fracture of the right hand under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for the entire initial rating period from September 27, 2013.  Under Diagnostic Code 5230, a noncompensable rating is assigned for any limitation of motion of the ring or little finger.

During the May 2017 Board hearing, the Veteran testified that the little finger disability limits his grip and he cannot pick up small items off the floor; he requires assistance from his wife to pick up things.  He finds difficulty manipulating items, has limitations of motion, and his hands shake.  The condition, however, does not affect his ability to drive.  Diagnostic Code 5230 provides only a noncompensable rating for any limitation of motion to the little finger of either the dominant (major) or non-dominant (minor) hand.  Therefore, a higher disability rating under Diagnostic Code 5230 is not available.  38 C.F.R. § 4.71a.

The Board has considered whether a disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the little finger.  Diagnostic Code 5227 only provides a single noncompensable rating for ankylosis of the little finger.  In the February 2014 and August 2015 VA examinations, the examiners did not find evidence of ankylosis of the little finger of the right hand.  Diagnostic Codes 5220-5223 apply to ankylosis of more than one digit, but neither the Veteran or the record raise a claim for any other finger disabilities.  

A Note to Diagnostic Code 5227 provides that an evaluation should be considered when the severity of the Veteran's injury is equivalent to an amputation.  While the evidence does not demonstrate that the finger disability has resulted in little finger amputation, Diagnostic Code 5156 provides a 10 percent rating for amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the little finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a , Diagnostic Code 5156.

The examiners of the February 2014 and the August 2015 VA examinations coincide in finding that the Veteran's little finger condition is not extremely functionally impaired such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  As such, the Board finds that a compensable rating under Diagnostic Code 5156 for the right little finger is not warranted. 38 C.F.R. § 4.71a .

After reviewing all of the evidence set forth above, the Board finds no provision upon which to assign a rating in excess of 0 percent for the Veteran's right little finger disability.  Furthermore, active or passive testing could not serve to provide a compensable rating for that disability.  Therefore, additional testing in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), is unnecessary.  For these reasons, the claim is denied.

ORDER

1.  Entitlement to a higher initial disability rating in excess of 10 percent for service-connected hypertension for the entire initial rating period on appeal from November 12, 2012, is denied.

2.  Entitlement to a compensable initial disability rating for service-connected 4th metacarpal fracture for the entire initial rating period on appeal from September 27, 2013, is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


